 1   MCGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH L. STACHEL
     Regional Chief Counsel
 3   DANIEL P. TALBERT
     Special Assistant United States Attorney
 4          Social Security Administration
            160 Spear Street, Suite 800
 5          San Francisco, CA 94105
            Telephone: (415) 977-8995
 6          Facsimile: (415) 744-0134
     Attorneys for Defendant
 7

 8

 9

10                                    UNITED STATES DISTRICT COURT

11                               EASTERN DISTRICT OF CALIFORNIA

12                                       SACRAMENTO DIVISION

13

14    BOBBY FRANKLIN MITCHELL,                        No. 2:18-cv-01798-DMC

15                       Plaintiff,
                                                      STIPULATION AND ORDER FOR A THIRTY-
16    v.                                              DAY EXTENSION FOR DEFENDANT TO FILE
                                                      HER CROSS-MOTION FOR SUMMARY
17    NANCY A. BERRYHILL,
      Acting Commissioner of Social Security,         JUDGMENT
18
                         Defendant.
19

20          IT IS HEREBY STIPULATED, by and between Bobby Mitchell (Plaintiff) and Nancy A.

21   Berryhill, Acting Commissioner of Social Security (Defendant), by and through their respective

22   counsel of record, that Defendant shall have an extension of time of thirty (30) days to file her

23   Cross-Motion for Summary Judgment. The current due date is May 16, 2019. The new due date

24   will be June 17, 2019 (because the thirtieth day, June 15, 2019, is a Saturday). The parties further

25   stipulate that all other dates will be extended accordingly.

26          Defendant requests this extension because the attorney responsible for briefing this case is

27   new to the office of the undersigned attorney for Defendant, requiring additional time for review

28   by the undersigned attorney, who remains counsel of record. Additionally, the attorney
 1   responsible for briefing this case has another brief due in a district court case on May 15, 2019,

 2   and an oral argument in a case before this Court’s Fresno Division on May 16, 2019. In addition,

 3   the undersigned attorney for Defendant is exclusively responsible for reviewing the work of two

 4   new attorneys, as well as being responsible for conducting training for all new attorneys in the

 5   undersigned’s office. A thirty-day extension will give sufficient time for the assigned attorney to

 6   complete Defendant’s Cross-Motion for Summary Judgment, and for the undersigned attorney for

 7   Defendant to review the motion and file it. Counsel for Plaintiff has no objection to the requested

 8   extension. This request is made in good faith with no intention to unduly delay the proceedings.

 9                                                 Respectfully submitted,
10   DATE: May 10, 2019
                                                   s/ Jacqueline A. Forslund
11                                                 JACQUELINE A. FORSLUND
                                                   Attorney for Plaintiff
12                                                 (by email authorization)
13
                                                   MCGREGOR W. SCOTT
14                                                 United States Attorney

15   DATE: May 10, 2019                      By    s/ Daniel P. Talbert
                                                   DANIEL P. TALBERT
16                                                 Special Assistant United States Attorney
17
                                                   Attorneys for Defendant
18

19

20
21

22

23

24

25

26
27

28
                                                       2
 1                                   ORDER

 2   PURSUANT TO STIPULATION, IT IS SO ORDERED.

 3

 4

 5   Dated: May 15, 2019
 6                                           ____________________________________
                                             DENNIS M. COTA
 7                                           UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                         3
